      Case 1:19-cv-09412-AJN-OTW Document 73 Filed 02/14/20 Page 1 of 2


                     199 WATER STREET NEW YORK, NY 10038 TEL: 212-577-3300 FAX: 212-509-8481 www.legal-aid.org



                                                                           John K. Carroll
                                                                           President

                                                                           Janet E. Sabel
                                                                           Attorney-in-Chief

                                                                           Justine M. Luongo
                                                                           Attorney-in-Charge
                                                                           Criminal Practice


Via ECF                                        February 14, 2020

Hon. Alison J. Nathan, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                   Re: Medina v. City of New York, et al., 19-cv-09412-AJN
Your Honor:
        Plaintiff Tomas Medina submits this letter in opposition to the letter motion of
Defendants represented by the New York City Law Department (“Defendants”) to stay the
matter pending resolution of Defendants’ partial motion to dismiss (ECF No. 65). Defendants
have already taken more than four months to make representation decisions and to file the
motion to dismiss. Because several claims remain untouched by the partial motion to dismiss,
this case will continue even if the motion is successful. To put off discovery would pointlessly
prolong litigation and needlessly prejudice Mr. Medina. Accordingly, Defendants’ motion should
be denied.
        In determining whether to grant a stay, “a court must consider the stage of the litigation,
the type of motion currently pending, and other case-specific factors.” Moran v. Flaherty, 1992
WL 276913, at *1 (S.D.N.Y. Sept. 25, 1992). “[D]iscovery should not be routinely stayed simply
on the basis that a motion to dismiss has been filed.” Id. (citing In re Chase Manhattan Corp.
Secur. Litigation, 1991 WL 79432, at *1 (S.D.N.Y May 7, 1991); see also In re WRT Energy
Sec. Litig., 1996 WL 580930, at *1 (S.D.N.Y. Oct. 9, 1996) (“[T]he issuance of a stay is by no
means automatic” during the pendency of a motion to dismiss.). “An overly lenient standard for
granting motions to stay all discovery is likely to result in unnecessary discovery delay in many
cases.” Hong Leong Fin. Ltd. (Singapore) v. Pinnacle Performance Ltd, 297 F.R.D. 69, 72
(quoting Clemons v. Hayes, 2011 WL 2112006, at *3 (D. Nev. May 26, 2011)). The party
requesting a stay “bears the burden of establishing its need.” Clinton v. Jones, 520 U.S. 681, 708
(1997).
        Defendants have not met their burden. They argue that discovery should be stayed
because it will be “expensive and costly” and because “strategic decisions” will be impacted by
the ruling on the partial motion to dismiss. These speculative points are insufficient. In Waltzer v.
Conner, the court denied defendants’ motion for a stay of discovery pending resolution of their
        Case 1:19-cv-09412-AJN-OTW Document 73 Filed 02/14/20 Page 2 of 2




motion to dismiss because “good cause is not necessarily established solely by showing that
discovery may involve inconvenience and expense.” 1985 WL 2522, at *1 (S.D.N.Y Sept. 12,
1985) (citing Isaac v. Shell Oil Co. 83 F.R.D. 428, 431 (E.D. Mich. 1979)).
         Further, courts have found a stay of discovery inappropriate in cases where dismissal of a
complaint is not “inevitable.” See, e.g., In re Chase Manhattan Corp. Sec. Litig., 1991 WL
79432, at *1 (S.D.N.Y. May 7, 1991) (finding “commencement of the discovery process, while
no doubt imposing some burden on defendants, will advance the ultimate disposition of this
action” where dismissal of the underlying complaint was not “inevitable”); accord Waltzer, 1985
WL 2522, at *1. This is particularly true in cases where dismissal of a complaint is impossible
because not all claims are subject to a motion to dismiss. See, e.g., In re Towers Fin. Corp
Noteholders Litig., 1996 WL 622386, at *3 (S.D.N.Y Jan. 29, 1996) (permitting discovery to
proceed where parties subject to discovery would likely “remain a party to at least one action for
at least some claims”).
         In this case, Defendants’ partial motion to dismiss is limited to Plaintiff’s claim for
equitable relief and to a subset of Plaintiff’s claims against a subset of the Defendants. Even if
the motion were to succeed, litigation would proceed as to the rest of Plaintiff’s claims: excessive
force under 42 U.S.C. § 1983 against Defendants Nunez, Hansler, Htoo, Siciliano, and Doe (ECF
No. 1, Complaint ¶¶ 145-150); failure to intervene against Defendant Hansler (id. ¶¶ 156-159);
state-law assault and battery against Defendants Nunez, Hansler, Htoo, Siciliano, and Doe (id. ¶¶
160-164); state-law negligent retention and promotion against Defendant City of New York (id.
¶¶ 181-187); state-law negligent training against Defendant City of New York (id. ¶¶ 188-191);
and state-law abuse of process against Defendants Nunez, Hansler, and Callan (id. ¶¶ 192-197).
A stay would unfairly withhold from Plaintiff discovery to which he will be entitled, no matter
how the Court rules on the partial motion to dismiss. A stay would also stretch the timeline of
this litigation, without good cause.
        Defendants’ other cited concern—about a supposed need to file “piecemeal answers”—is
irrelevant. Defendants have no obligation to answer any portion of the complaint until after the
Court rules on their motion to dismiss, and Plaintiff has not contended otherwise. Defendants
have cited no cases holding that the filing of an answer is a prerequisite to discovery, and we are
unaware of any such cases.
        Accordingly, Plaintiff respectfully requests that the Court deny Defendants’ request for a
stay.
                                              Respectfully submitted,


                                              S/
                                              William Alexander Lesman
                                              alesman@legal-aid.org
                                              212-298-3155


cc: All counsel of record via ECF

                                                   2
